  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 1 of 20



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

KATRINA M.1,                                         )
                                                     )
        Plaintiff,                                   )
                                                     )
   v.                                                )     CIVIL NO. 4:20cv84
                                                     )
KILOLO KIJAKAZI, Acting                              )
Commissioner of Social Security,                     )
                                                     )
        Defendant.                                   )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for a period of

disability and Disability Insurance Benefits (DIB) under Title II of the Social Security Act.

Section 205(g) of the Act provides, inter alia, "[a]s part of his answer, the [Commissioner] shall

file a certified copy of the transcript of the record including the evidence upon which the findings

and decision complained of are based. The court shall have the power to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the [Commissioner], with or without remanding the case for a rehearing." It also provides,

"[t]he findings of the [Commissioner] as to any fact, if supported by substantial evidence, shall be

conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability benefits must establish an "inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to last for a continuous period of no less than 12



        1
            For privacy purposes, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 2 of 20


months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment

is "an impairment that results from anatomical, physiological, or psychological abnormalities

which are demonstrable by medically acceptable clinical and laboratory diagnostic techniques." 42

U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It must

be shown that the impairment is severe enough to preclude the plaintiff from engaging in

substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372

U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established

that the burden of proving entitlement to disability insurance benefits is on the plaintiff. See

Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir.

1970).

         Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

         In the present matter, after consideration of the entire record, the Administrative Law

Judge ("ALJ") made the following findings:


                                                  2
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 3 of 20


       1.      The claimant meets the insured status requirements of the Social Security Act
               through March 31, 2022.

       2.      The claimant has not engaged in substantial gainful activity since May 29, 2017,
               the alleged onset date (20 CFR 404.1571 et seq.).

       3.      The claimant has the following “severe” combination of impairments: seizure
               disorder, migraine headaches, and obesity (20 CFR 404.1520(c)).

       4.      The claimant does not have an impairment or combination of impairments that
               meets or medically equals the severity of one of the listed impairments in 20 CFR
               Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

       5.      After careful consideration of the entire record, the undersigned finds that the
               claimant has the residual functional capacity to perform light work as defined in 20
               CFR 404.1567(b) except occasionally climb ramps and stairs; never climb ladders,
               ropes, and scaffolds; occasionally balance, stoop, kneel, crouch, and crawl; no
               more than occasional exposure to extreme heat and cold, and hazards such as
               dangerous moving machinery and unprotected heights; no more than occasional
               exposure to loud noise as defined by the SCO.

       6.      The claimant is unable to perform any past relevant work (20 CFR 404.1565).

       7.      The claimant was born on May 21, 1971 and was 46 years old, which is defined as
               a younger individual age 45-49, on the alleged disability onset date (20 CFR
               404.1563).

       8.      The claimant has a limited education and is able to communicate in English (20
               CFR 404.1564).

       9.      Transferability of job skills is not material to the determination of disability because
               using the Medical-Vocational Rules as a framework supports a finding that the
               claimant is “not disabled,” whether or not the claimant has transferable job skills
               (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the national
               economy that the claimant can perform (20 CFR 404.1569 and 404.1569(a)).

       11.     The claimant has not been under a disability, as defined in the Social Security Act,
               from May 29, 2017, through the date of this decision (20 CFR 404.1520(g)).

(Tr. 23-29).


                                                  3
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 4 of 20


       Based upon these findings, the ALJ determined that Plaintiff was not entitled to benefits.

The ALJ's decision became the final agency decision when the Appeals Council denied review.

This appeal followed.

       Plaintiff filed her opening brief on June 30, 2021. On August 11, 2021 the defendant filed

a memorandum in support of the Commissioner’s decision to which Plaintiff replied on August

24, 2021. Upon full review of the record in this cause, this court is of the view that the

Commissioner’s decision should be remanded.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

               The following steps are addressed in order: (1) Is the claimant
               presently unemployed? (2) Is the claimant's impairment "severe"?
               (3) Does the impairment meet or exceed one of a list of specific
               impairments? (4) Is the claimant unable to perform his or her
               former occupation? (5) Is the claimant unable to perform any other
               work within the economy? An affirmative answer leads either to the
               next step or, on steps 3 and 5, to a finding that the claimant is
               disabled. A negative answer at any point, other than step 3, stops
               the inquiry and leads to a determination that the claimant is not
               disabled.


Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). In the present

case, Step 5 was the determinative inquiry.

       Plaintiff was 46 years old as of the alleged onset date. She has an eleventh grade education.

She has past relevant work as a financial services clerk and bus monitor. Plaintiff alleges problems


                                                 4
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 5 of 20


with epilepsy, fibromyalgia, depression, plantar fasciitis, and anxiety.

        Plaintiff reported to the Disability Determination Bureau that she is often depressed, but

has good days and bad days. [Tr. at 278]. Her anxiety and depression increased after she ran out

of medication and had no insurance to see a doctor. Id. On her bad days she just stays in bed, and

this can last for several days. Id. She takes longer to do things, due to both her physical and mental

conditions. Id. Her left side is slower since her seizures. Id. She would rather stay at home than

socialize. Id. She has constant worry, and she gets distracted very easily. Id. She can only sleep a

couple hours due to her anxiety. Id. When cleaning around the house she has to take a break every

ten to fifteen minutes. [Tr. at 324]. She has trouble walking through stores. Id. After walking for

thirty to forty five minutes, her feet, ankles, and legs are severely swollen for a few hours after. Id.

High stress situations frequently trigger a seizure. Id. Her short term memory is poor. Id.

        On December 7, 2017, Plaintiff went to the emergency room after having a seizure. [Tr. at

479]. She takes Depakote and had not had a seizure since 2015. Id. She presented as vomiting

upon arrival. Id. She was given IV depacon. Id. Her husband witnessed the seizure and reported

that it lasted about ten minutes, and she was laying against the cabinets in the kitchen and began

breathing deeply and convulsing. [Tr. at 480]. When the seizure finished she states she vomited

and was still feeling nauseous at the hospital. Id. A chest x-ray was normal. [Tr. at 484].

        In 2018, Plaintiff attended a psychological consultative examination by a Social Security

Administration examiner. [Tr. at 495]. She reported she does not drive because she is not willing

to take a chance on when another seizure might occur. [Tr. at 497]. She has difficulty with her

memory. Id. She has fibromyalgia with resulting bodily pain. Id. She has significant sleep problems

because her mind races. Id. She has anxiety and likes things kept in place and things done when


                                                   5
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 6 of 20


she asks. Id. Her depression began when her daughter passed away and she went through a

divorce. Id. She was diagnosed with bipolar disorder recently and has depression with phases

where she is angry with explosive outbursts, she is aggressive, and she throws things. Id. On the

mental status examination, she did poorly on immediate memory and made errors on serial 8s and

serial 3s. [Tr. at 498]. Her fund of information was average. [Tr. at 499]. Her gait is noted to be

affected. Id. She reported having good days and bad days regarding her mood and emotional state.

Id. She does have daily suicidal ideation, but knows not to do anything. Id. She cooks full meals

five nights a week. Id. She does laundry but has difficulty cleaning as it takes her a long time

because she has to stop and rest, so her daughter helps a lot. Id. She occasionally does some

shopping with her husband. Id. She enjoys watching movies and reading, but is easily distracted.

Id.

        The examiner opined that Plaintiff meets criteria for bipolar disorder and generalized

anxiety disorder. [Tr. at 500]. He noted she should return to therapy and be evaluated for bipolar

medication. Id. State agency record reviewers at the initial and reconsideration levels found that

Plaintiff has severe impairments including epilepsy, depressive, bipolar and related disorders, and

anxiety and obsessive-compulsive disorders. [Tr. at 161, 175]. Her mental impairments were

considered under listings 12.04 and 12.06, and under the “B” criteria it was opined she has only

mild limitations in the ability to concentrate, persist, or maintain pace. [Tr. at 162, 175]. It was

opined she has the residual functional capacity (RFC) to lift and/or carry fifty pounds occasionally

and twenty five pounds frequently. [Tr. at 163, 177]. She can stand and/or walk for a total of

about six hours in an eight hour workday and sit for a total of about six hours in an eight hour

workday. [Tr. at 164, 177]. She can occasionally climb ramps and stairs; never climb ladders,


                                                   6
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 7 of 20


ropes, or scaffolds; and frequently balance, stoop, kneel, crouch, and crawl. [Tr. at 164, 178]. She

should avoid concentrated exposure to extreme cold and heat, and avoid even moderate exposure

to hazards such as machinery and unprotected heights. [Tr. at 165, 178-179].

        Plaintiff saw Dr. Ungar-Sargon, a pain management specialist, for evaluation of her lower

back and left shoulder pain. [Tr. at 537, 544]. She described the pain as gradual in onset, occurs

constantly, lasts all day long, and has been fluctuating over time. Id. Her pain ranges from mild to

severe on some days. Id. It is characterized as aching, dull, sharp, shooting, sore, stiffness, tender,

and throbbing. Id. Her pain radiates to the left arm, left thigh, left knee, left leg, left calf, left ankle,

left foot, and all toes of her left foot. Id. She rates it as 6/10 in severity without pain medications.

Id. It gets worse with weather changes, during sleep, when doing housework, after seizures,

standing, walking, and climbing up and down stairs. Id. She has associated Charlie horses, back

pain, cramps, decreased mobility, difficulty in ambulation, irritability, joint pain, joint stiffness,

joint swelling, limited range of motion, locking, muscle spasms, muscle stiffness, muscle tension,

and night pain. Id. Relieving factors include changing position, rest, and hot showers. Id.

        Plaintiff takes no pain medications, but has tried Tylenol, ibuprofen, naproxen sodium,

Cymbalta, and Lyrica in the past, all with no improvement. She has also tried heat therapy, cold

therapy, over the counter nonsteroidal anti-inflammatories, and topical creams, all of which were

not effective. Id. She has difficulty falling and staying asleep, and her quality of sleep is terrible. Id.

Her left shoulder pain persists despite therapy. Id. She presented complaining of cervicalgia,

cervicobrachial syndrome, and cervicocranial syndrome. Id. She also reported having migraine

headaches. [Tr. at 538, 545]. She has headaches nearly every day that she rates at 5-6/10 in

severity on average. [Tr. at 539, 546]. The pain usually begins in the back of her head or neck and


                                                     7
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 8 of 20


radiates to the front of her head above her eyes, and around the head in a halo. Id. The pain is

throbbing/stabbing. Id. She also gets migraines with photophobia and phonophobia. Id. An EEG

was performed which was deemed markedly abnormal and consistent with a seizure disorder. [Tr.

at 547]. A nerve conduction study revealed no response in the right peroneal sensory nerve. [Tr. at

557]. An EMG did not reveal any obvious de-nervation with normal peripheral nerve integrity.

[Tr. at 554].

        On examination, Plaintiff was 5’5” tall, weighed 279 pounds, and had a body mass index

(BMI) of 46.42. [Tr. at 540, 547]. On examination, there was tenderness on both sides of the

paravertebral muscles in the cervical spine. [Tr. at 540, 548]. The left shoulder movements were

restricted with adduction, limited to five degrees. Id. Hawkins test, lift-off test, and speeds test

were positive. Id. On palpation, tenderness was noted in the acromioclavicular joint. Id. The

thoracic spine revealed mild scoliosis and tenderness of the paravertebral muscles. Id. Inspection

of the lumbar spine revealed asymmetry; range of motion was restricted with flexion and

extension; tenderness in the left paravertebral muscles; tight muscle band; Gaenslen’s test, lumbar

facet loading, straight leg raising test, FABER test, and pelvic compression test were all positive;

and internal rotation of the femur resulted in deep buttocks pain. Id. Hip examination revealed

joint asymmetry; Gaenslen’s, FABER tests, Trendelenburg’s test, compression test, distraction

test, and high thrust test were all positive. Id. There was reduced strength in the upper left

proximal muscle. Id. There was loss of all modality in the lower extremities and there was

increased sensation to touch to the posterior aspect of the left lower extremity calf area. Id.

Plaintiff was assessed as having epilepsy, radiculopathy in the cervical and lumbar region; pain in

the left leg; bicipital tendinitis in the left shoulder; and fibromyalgia. [Tr. at 541, 548]. She was


                                                   8
  USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 9 of 20


prescribed Ultram for pain as well as orthopedic bracing TENS unit, physical therapy, and hot/cold

packs. [Tr. at 543, 550].

       Dr. Ungar-Sargon completed a fibromyalgia RFC questionnaire regarding his treatment of

Plaintiff on a monthly basis for two years. [Tr. at 561]. Her prognosis was considered poor. Id.

Her symptoms included multiple tender points, chronic fatigue, morning stiffness, muscle

weakness, subjective swelling, numbness and tingling, and anxiety. Id. She had emotional factors

that contribute to the severity of her symptoms and functional limitations. Id. She had pain in the

bilateral cervical and thoracic spine, shoulders, and hips. [Tr. at 562]. Her pain was described as

chronic, nagging, and aching. Id. Changing weather, fatigue, and movement or overuse precipitate

her pain. Id. She frequently experienced pain or other symptoms severe enough to interfere with

attention and concentration needed to perform even simple work tasks. [Tr. at 563]. She is

incapable of even “low stress” jobs. Id. She could walk less than one city block without rest or

severe pain. Id. She could sit for fifteen minutes at one time, for a total of less than two hours in

an eight hour workday. Id. She could stand for ten minutes at one time, while standing and

walking a total of less than two hours in an eight hour workday. Id. She would need a job that

permits shifting positions at will from sitting, standing, or walking. [Tr. at 564]. She should use a

cane or other assistive device while engaging in occasional standing or walking. Id. She would

need to take unscheduled breaks of ten minutes every hour to sit quietly during an eight hour

workday. Id. She could rarely lift less than ten pounds. Id. She could rarely twist, stoop, and

crouch. [Tr. at 565]. She could never climb ladders or stairs. Id. She could occasionally look

down, look up, turn her head left or right, and hold her head in a static position. Id. She could use

her bilateral hands for grasping, turning and twisting objects 80% of the time; her fingers for fine


                                                   9
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 10 of 20


manipulations 90% of the time; and her arms for reaching 40% of the time. Id. Her impairments

were likely to produce both good and bad days, and she is likely to be absent from work more than

four days per month as a result of the impairments or treatment. Id.

       At the hearing, Plaintiff’s attorney stated that Plaintiff suffers seizures that interfere with

her ability to sustain work. [Tr. at 46]. Despite being under fair control for a while, she began

suffering one seizure a month in the months just prior to the hearing. Id. She also suffers pain from

fibromyalgia and migraines. [Tr. at 47]. Her obesity complicates her pain. Id. She has nerve

problems demonstrated on EMG, an abnormal EEG, and she suffers depression and anxiety. Id.

       Plaintiff testified that she was uninsured for a long time and did not receive medical

treatment during that period. [Tr. at 47]. She stated that she has a lot of memory loss due to her

seizures. [Tr. at 48]. She does not drive due to her fear of having a seizure with her grandchildren

in the vehicle. Id. She stopped working because it was getting hard for her to stand for five to six

hours as a cashier, and the sciatica in her left leg makes her limp. [Tr. at 49]. She worked five to

six hour shifts, and by the fourth hour she was struggling to stay on her feet. [Tr. at 51]. At the

time of the hearing she testified she is only able to stand about thirty minutes before she needs to

sit down because of shooting pain in her left leg. [Tr. at 52]. She is able to sit for more than thirty

minutes with a lot of shifting around in the chair. Id. She can walk for about a block and a half,

and tries to push herself because her doctors want her to walk, but the next day she hurts. [Tr. at

53]. She has difficulty climbing stairs, and has to take one at a time and hold on to something for

fear she will fall. Id. Her daughter does the laundry because the machines are in the basement and

she does not go down those stairs. [Tr. at 54]. It takes her twice as long to do dishes because her

back hurts, so she has to take breaks to sit on the couch before she can get up and finish the chore.


                                                  10
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 11 of 20


[Tr. at 55]. She takes Tramadol for the pain, which helps some but does not take the pain away

completely. Id. She also uses BioFreeze or Aspercreme to try to alleviate the pain. Id. She testified

that Dr. Ungar-Sargon has recommended physical therapy and a brain implant to control her

seizures. [Tr. at 56]. Her last seizure was just nine days prior to the hearing, and she had six in one

day. Id. She does not know when she is going to have a seizure, and has no memory of having had

a seizure. [Tr. at 57, 60]. She had been seizure free from December 2017 until March 2019. [Tr. at

58]. Dr. Ungar-Sargon had recently changed her medication for seizures, adding Keppra to her

Depakote regimen. [Tr. at 60]. After a seizure, it takes her about two days to recover because she

gets sick and very tired and unable to function. [Tr. at 61]. She has some side effects from her

medications including shaking and weight gain. Id. The addition of Keppra, however, has made

her lose weight. Id. She has two grandchildren living with her, ages 11 and 8, and she makes sure

they get to school. [Tr. 63]. She makes sure they are ready, and her husband drives them if he has

to, otherwise one walks and the other is picked up by a special needs bus. [Tr. at 63-64]. She has

headaches every day, and migraines two to three times a month. [Tr. at 64]. When she has a

migraine she has to be in a completely dark room with something over her eyes for two to three

hours. Id. She has severe depression and recently tried to kill herself. [Tr. at 65]. Her doctor

increased her Cymbalta dosage at that time, but she still has symptoms of depression. Id. She does

not have the suicidal thoughts anymore though. [Tr. at 66]. She stated her concentration is a little

better, but she has good days and bad days. Id. On bad days she does not want to function or get

out of bed. Id. These occur a couple times a week. Id. She has crying spells daily. Id.

       The ALJ asked the vocational expert (VE) to consider an individual of Plaintiff’s age,

education, and work experience. [Tr. at 67]. In the first hypothetical, the ALJ asked the VE to


                                                  11
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 12 of 20


assume this individual can perform light work except occasionally climb ramps and stairs; never

climb ladders, ropes, and scaffolds; occasionally balance, stoop, kneel, crouch, and crawl; and no

more than occasional exposure to extreme heat and cold, hazards such as dangerous moving

machinery and heights, and loud noise. [Tr. at 69]. The VE testified this hypothetical would allow

for the past work as a cashier, but not as a server. Id. The ALJ noted that with past work at a

composite job, if you cannot perform all parts of the job then you cannot perform the job. Id. The

VE testified that in that sense, the individual cannot perform the past relevant work, but can

perform other jobs such as furniture rental consultant, marking clerk, or storage facility rental

clerk. [Tr. at 70].

        The ALJ then asked the VE to assume the first hypothetical and add that the individual can

perform simple tasks; understand, remember, and carry out simple tasks; make simple work-

related decisions; deal with occasional changes in work process and environment; can have

incidental, superficial work-related contact with coworkers, supervisors and the general public

which is defined as brief, succinct, concise, cursory communication for all the tasks being

performed. [Tr. at 70-71]. The VE testified this individual could not perform the previous jobs

cited, nor any other work in the national economy due to the limitation to brief and superficial

social interaction. [Tr. at 71].

        The ALJ then changed the second hypothetical so that the individual can understand,

remember, and carry out simple tasks; make simple work-related decisions; deal with occasional

changes in work process and environment; and can have occasional interaction with coworkers,

supervisors and the general public. Id. The VE testified that this individual could perform work as

marking clerk, routing clerk, or housekeeping/cleaner. [Tr. at 71-72]. The VE testified that a


                                                 12
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 13 of 20


person can miss at most one day of work per month. [Tr. at 73]. If an individual requires

additional unscheduled breaks of up to fifteen minutes each day, this would not be tolerated. Id.

The ALJ then asked the VE to assume an individual capable of sedentary work except occasionally

climb ramps and stairs; never climb ladders, ropes, and scaffolds; occasionally balance, stoop,

kneel, crouch, and crawl; no more than occasional exposure to extreme heat and cold, hazards

such as dangerous moving machinery and heights, and loud noise; can understand, remember, and

carry out simple tasks; make simple work-related decisions; deal with occasional changes in work

process and environment; and can have occasional interaction with coworkers, supervisors and the

general public. [Tr. at 74-75]. The VE testified this individual could perform work as a document

preparer, surveillance system monitor, or addresser. [Tr. at 75]. These jobs would still be available

if the individual could have no work with the general public. Id. They would also still be available

if the individual were limited to occasional overhead reaching with the bilateral upper extremities.

[Tr. at 75-76].

       In support of remand, Plaintiff first argues that the ALJ erred in her evaluation of Plaintiff’s

symptoms. The regulations describe a two-step process for evaluating a claimant’s own

description of his or her impairments. First, the ALJ “must consider whether there is an underlying

medically determinable physical or mental impairment(s) that could reasonably be expected to

produce the individual’s symptoms, such as pain.” SSR 16-3p, at *2; see also 20 CFR §416.929.

“Second, once an underlying physical or mental impairment(s) that could reasonably be expected

to produce the individual’s symptoms is established, we evaluate the intensity and persistence of

those symptoms to determine the extent to which the symptoms limit an individual’s ability to

perform work-related activities. . .” Id.


                                                 13
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 14 of 20


       Here, the ALJ concluded that Plaintiff is capable of performing light work except she can

only occasionally climb ramps or stairs; no climbing ladders, ropes, or scaffolds; can only

occasionally balance, stoop, kneel, crawl and crouch; no more than occasional exposure to

extreme heat and cold, hazardous machinery and unprotected heights; and no more than

occasional exposure to loud noise. [Tr. at 25]. The ALJ then states, “[i]n making this finding, the

undersigned has considered all symptoms and the extent to which these symptoms can reasonably

be accepted as consistent with the objective medical evidence and other evidence, based on the

requirements of 20 CFR 404.1529 and SSR 16-3p.” Id. The ALJ later notes that Plaintiff’s

statements concerning the intensity, persistence, and limiting effects of her symptoms are not

entirely consistent with the medical evidence and other evidence of record for the reasons

explained in the decision. [Tr. at 26].

       The ALJ briefly summarized Plaintiff’s testimony and selective parts of the medical record.

Plaintiff points out that nearly every reason the ALJ gives to discount Plaintiff’s allegations of

difficulties from her impairments relates back to one emergency room record. The ALJ

consistently referred to Exhibit 5F, the emergency room record, to disprove Plaintiff’s allegations

of seizures and migraines due to normal examination findings such as no musculoskeletal

tenderness, full range of motion in all extremities, no peripheral edema, no neurological deficits,

denial of headaches, and normal psychiatric exam. [Tr. at 26]. Plaintiff contends that the ALJ’s

reliance on the one time emergency room visit record is misplaced. On December 7, 2017, Plaintiff

arrived at the emergency room at 3:00 am after having a seizure and was discharged two hours

later. [Tr. at 479]. She was vomiting upon arrival, had a chest x-ray, and remained in bed receiving

an IV of depacon. Id. Barely eleven minutes had passed since her arrival when the emergency


                                                  14
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 15 of 20


room doctor had entered his physical examination findings. [Tr. at 482]. Plaintiff argues that it is

not likely that an extremely thorough physical examination was conducted when the priorities after

a seizure included checking for head injuries and eye reactivity which were typed in bold in the

doctor’s notes. Id. Plaintiff argues that this one time emergency triage examination does not

outweigh the specific and thorough physical examinations performed by the treating neurologist

thirteen months later.

        With respect to Plaintiff’s allegations of daily headaches, the ALJ pointed to Plaintiff’s

statements in her function report to the Social Security Administration that she is able to finish

what she starts, gets along with others, can go out alone and shop at the store, has no problems

with personal care, and can prepare complete meals. [Tr. at 27]. Plaintiff points out that the ALJ

did not explain why these normal activities of daily living negate the presence of migraines and

headaches. Plaintiff notes that she has never alleged that her daily headaches keep her bedridden

and altogether non-functioning.

        Plaintiff notes that the Seventh Circuit has repeatedly cautioned against equating the ability

to engage in some activities with an ability to work full-time, without a recognition that full-time

work does not allow for the flexibility to work around periods of incapacitation. See Roddy v.

Astrue, 705 F.3d 631, 639 (7th Cir. 2013); Carradine v. Barnhart, 360 F.3d 751, 755-56 (7th Cir.

2004); Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). In Bjornson, the Court noted that

the critical difference between daily living activities and activities of a full-time job is that in the

former the person has more flexibility in scheduling, can get help from others when needed, and is

not held to a minimum standard of performance. Id

        In evaluating the claimant's subjective symptoms, “an ALJ must consider several factors,


                                                    15
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 16 of 20


including the claimant's daily activities, her level of pain or symptoms, aggravating factors,

medication, treatment, and limitations, and justify the finding with specific reasons.” Villano, 556

F.3d at 562 (citations omitted); see 20 CFR §404.1529(c); SSR 16-3p. An ALJ may not discredit

a claimant's testimony about his symptoms “solely because there is no objective medical evidence

supporting it.” Villano, 556 F.3d at 562 (citing 20 C.F.R. § 404.1529(c)(2)); see Johnson v.

Barnhart, 449 F.3d 804, 806 (7th Cir. 2006) (“The administrative law judge cannot disbelieve [the

claimant's] testimony solely because it seems in excess of the ‘objective’ medical testimony.”).

Even if a claimant's subjective symptoms are not supported directly by the medical evidence, the

ALJ may not ignore circumstantial evidence, medical or lay, which does support the claimant's

subjective symptoms. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539–40 (7th Cir. 2003).

       SSR 16-3p requires the ALJ to consider “the entire case record, including the objective

medical evidence, the individual's own statements about symptoms, statements and other

information provided by treating or examining physicians or psychologists and other persons about

the symptoms and how they affect the individual, and other relevant evidence in the case record.”

SSR 16-3p, at *4; Arnold v. Barnhart, 473 F.3d 816, 823 (7th Cir. 2007). The Seventh Circuit has

stated “. . . we cannot uphold an administrative decision that fails to mention highly pertinent

evidence, Myles v. Astrue, 582 F.3d 672, 678 (7th Cir.2009) (per curiam), or that because of

contradictions or missing premises fails to build a logical bridge between the facts of the case and

the outcome. Terry v. Astrue, 580 F.3d 471, 475 (7th Cir.2009); Giles v. Astrue, 483 F.3d 483,

486 (7th Cir.2007).” Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010).

       In response to the Plaintiff’s arguments, the Commissioner mischaracterizes Plaintiff’s

contention regarding the ALJ’s application of SSR 16-3p. The Commissioner fails to address the


                                                 16
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 17 of 20


argument that the ALJ placed undue reliance on one specific treating source visit, instead merely

noting that the December 2017 record was “from the relevant period.” It is clear from the record

and decision that the ALJ placed great emphasis on this single record, to the detriment of the

remainder of the evidence. “[ALJs] are not free to disregard uncontradicted medical opinions.”

Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985). Accordingly, remand is warranted to

allow for proper consideration of the full record, thereby allowing a fuller and more in-depth

analysis of Plaintiff’s subjective symptoms, as required by the regulations.

       Next, Plaintiff argues that the ALJ improperly evaluated Dr. Ungar-Sargon’s opinion. At

step two, the ALJ found that Plaintiff has severe impairments of seizure disorder, migraine

headaches, and obesity. [Tr. at 23]. She then found that Plaintiff has nonsevere impairments of

plantar fasciitis, hypertension, depression, and anxiety. [Tr. at 23-24]. She also concluded that

fibromyalgia is not a medically determinable impairment. [Tr. at 24]. Plaintiff argues that the ALJ

never provided an analysis of Plaintiff’s cervical and lumbar radiculopathy or bicipital tendinitis in

the left shoulder that were later diagnosed by Dr. Ungar-Sargon. [Tr. at 541, 548]. Plaintiff further

argues that the ALJ never explained at step two why these impairments were not considered

medically determinable impairments, let alone why they were not considered severe impairments.

       At step two, it is Plaintiff’s burden to establish a medically determinable impairment. See

Bowen v. Yuckert, 482 U.S. 137 (1987) (citing 42 U.S.C. § 423(d)(5)(A)). Here, Dr. Ungar-

Sargon performed two thorough physical examinations documenting pain and limitations

throughout Plaintiff’s spine, left lower extremity, and left shoulder, as detailed above.

       The ALJ failed to address this evidence at step two and dismissed Dr. Ungar-Sargon’s

medical opinions.[Tr. at 28]. Id. Plaintiff contends that the ALJ is not trained to make a


                                                  17
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 18 of 20


determination regarding the validity of medical diagnoses, and has impermissibly played doctor by

substituting her own opinion for that of the trained medical professional who ran an abundance of

specific tests to determine medical diagnosis. Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996);

Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990); Easter v. Bowen, 867 F.2d 1128, 1131

(8th Cir. 1989).

       In Craig v. Apfel, 10 F. Supp.2d 966, 968-69 (N.D. Ill. 1998), the Court noted that an

ALJ is not allowed to make independent medical findings within the course of his or her rationale.

Id., citing Herron v. Shalala, 19 F.3d 329, 334 n.10 (7th Cir. 1994). The Court pointed out that

the Seventh Circuit “has counseled on many occasions [that] ALJs must not succumb to the

temptation to play doctor and make their own decisions.” Id., citing Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996). Furthermore, the Court found that the ALJ’s questioning attack on the

medical expert’s testing methods because they were based on the claimant’s subjective complaints,

was “another forbidden foray into an expert’s field of specialty,” substituting lay judgment for that

of an expert. Id., citing Rohan, 98 F.3d at 969; Scivally, 966 F.2d 1076 (7th Cir. 1992).

       The ALJ is not permitted to make his own independent medical determinations about the

claimant’s condition. When no contradictory medical evidence exists, and the ALJ rejects a

medical opinion, the ALJ impermissibly substitutes his own medical judgment for that of the

experts. Scivally v. Sullivan, 966 F.2d 1070, 1076-77 (7th Cir. 1992). See also Campbell v.

Chater, 932 F. Supp. 1072, 1079 (N.D. Ill. 1996) (noting that an ALJ cannot properly make an

independent medical determination when there is no supporting expert testimony on the record).

       The also ALJ found the prior administrative findings by the state agency medical physicians

to be somewhat persuasive, but added more limitations based on newer evidence in the record.


                                                 18
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 19 of 20


The ALJ then found the opinion of Dr. Ungar-Sargon to be not persuasive. [Tr. at 27]. The ALJ

found the opinion to be supported by the objective evidence in his own records, but found it was

not consistent with “all the other evidence in the record from all other sources.” Id. However,

Plaintiff points out that prior to Dr. Ungar-Sargon’s January and February 2019 visits, Plaintiff

had not been seen by a regular treating physician2, and had only been to the emergency room in

December 2017 for a seizure. [Tr. at 479]. The ALJ held that there was no diagnostic imaging to

support the diagnosis, and referred to an EMG of the lower extremities that does not show

obvious de-nervation and normal peripheral nerve integrity. [Tr. at 28]. However, the ALJ ignored

the nerve conduction study that revealed no response in the right peroneal sensory nerve. [Tr. at

557]. “An ALJ may not selectively discuss portions of a physician's report that support a finding of

non-disability while ignoring other portions that suggest a disability.” Gerstner v. Berryhill, 879

F.3d 257, 262 (7th Cir. 2018); citing Campbell v. Astrue, 627 F.3d 299, 301 (7th Cir. 2010).

        Plaintiff further points out that the ALJ relied on the findings in Dr. Ungar-Sargon’s

treatment notes, which were the basis for the doctor’s RFC assessment and medical opinion, to

support her limitation to light work with additional postural and environmental limitations. [Tr. at

26]. Plaintiff argues that the ALJ has improperly rejected Dr. Ungar-Sargon’s opinion for one

purpose and relied on it for another, inconsistent purpose. Mazzuca v. Colvin, No. 12 C 2907,

2013 U.S. Dist. LEXIS 47400, 2013 WL 1343344, at *9 (N.D. Ill. Apr. 2, 2013) ("An ALJ

cannot logically reject a treating physician's report and then rely on it to support the RFC

finding.").



        2
         Plaintiff reported that she often did not have medical insurance and thus was unable to
receive proper treatment.

                                                 19
 USDC IN/ND case 4:20-cv-00084-WCL document 16 filed 09/13/21 page 20 of 20


       In response, the Commissioner relies heavily on the lack of diagnostic imaging to explain

why the ALJ could disregard the opinion of Dr. Ungar-Sargon. However, it is clear that the ALJ

failed to properly consider the medical evaluation of Plaintiff by Dr. Ungar-Sargon. [Tr. at 540,

548]. The ALJ impermissibly determined that Dr. Ungar-Sargon’s medical diagnoses were invalid,

when only a trained medical expert can make that kind of determination. Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996); Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990); Easter v.

Bowen, 867 F.2d 1128, 1131 (8th Cir. 1989). Accordingly, remand is necessary for proper

consideration of Plaintiff’s cervical and lumbar radiculopathy, left shoulder tendinitis, and Dr.

Ungar-Sargon’s medical opinions.

                                             Conclusion

       On the basis of the foregoing, the Decision of the Commissioner is hereby REVERSED

AND REMANDED.



Entered: September 13, 2021.



                                                            s/ William C. Lee
                                                            William C. Lee, Judge
                                                            United States District Court




                                                 20
